J. B. McPHERSON, District Judge.
The facts upon which this motion is founded are stated by Judge Archbald in his opinion filed in this district on July 8, 1904, 130 Fed. 893, adjudging two of the defendants guilty of contempt in disobeying a final injunction order of the circuit court. The motion now under consideration asks that Hanse Hamilton, who is not a party defendant, should be punished for disobeying the same injunction, on the ground that he was acting as the defendants’ agent, or in their behalf. A copy of the injunction order was-formally served upon him on June 16, 1904, but he continued to sell the infringing article until June 29th, when a preliminary injunction was issued in a suit brought directly against him as defendant. I need not discuss the testimony, after Judge Archbald’s lucid statement. It is enough to add that I am thoroughly satisfied that Hamilton actually knew of the injunction early in 1903, although he was not served with a copy until June, 1904, and has been acting throughout in collusion with Kelley Bros. & Spielman to help them evade that decree. He may not have been their paid agent, but he knowingly did acts by which they profited, and his deliberate aid given to the defendants makes him liable,' in my opinion, as much as if they had been paying him wages.
A decree may be prepared, adjudging Hanse Hamilton guilty of contempt in disobeying the injunction order entered in this cause, and imposing a fine of $100, with the costs of this proceeding.